Case 1:14-cv-01451-RGA Document 334-1 Filed 09/18/19 Page 1 of 2 PageID #: 15813




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                       )
  RECKITT BENCKISER                                    )
  PHARMACEUTICALS INC., RB                             )
  PHARMACEUTICALS LIMITED, and                         )
  MONOSOL RX, LLC,                                     )
                                                       )
                                 Plaintiffs,
                                                       ) CONS. C.A. No. 14-1451-RGA
  v.                                                   )
                                                       )
  DR. REDDY’S LABORATORIES S.A. and                    )
  DR. REDDY’S LABORATORIES, INC.,                      )
                                                       )
                                 Defendants.           )

  [PROPOSED] ORDER GRANTING DEFENDANTS DR. REDDY’S LABORATORIES
    S.A. AND DR. REDDY’S LABORATORIES, INC.’S MOTION FOR ATTORNEYS’
                  FEES AND COSTS PURSUANT TO 35 U.S.C. § 285

        WHEREAS, on September 18, 2019, Defendants Dr. Reddy’s Laboratories S.A. and Dr.

 Reddy’s Laboratories, Inc. (“DRL”) filed a Motion for Attorneys’ Fees Pursuant to 35 U.S.C.

 § 285 (the “motion”); and

        WHEREAS, the Court has considered the Motion and the briefing concerning the Motion

 and finding good cause to grant the Motion,

        IT IS HEREBY ORDERED THAT:

        1.       Dr. Reddy’s Laboratories S.A. and Dr. Reddy’s Laboratories, Inc.’s (“DRL”) is

 the prevailing party in this matter.

        2.      This case is exceptional under 35 U.S.C. § 285.

        3.      DRL is entitled to its reasonable attorneys’ fees and costs to the extent permitted

 by law and is hereby directed to submit proof of the attorneys’ fees and costs incurred in this

 action within thirty (30) days of the date of this Order.


                                                   1
Case 1:14-cv-01451-RGA Document 334-1 Filed 09/18/19 Page 2 of 2 PageID #: 15814




 Dated: ________________________
                                      The Honorable Richard G. Andrews
                                      United States District Judge




                                       2
